Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-3, 5-6 and 9-20 are pending. Claims 4 and 7-8 have been canceled.
Claims 1-3, 5-6 and 9-20 are allowed. 
REASONS OF ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	Independent claims 1 and 15 distinguish the Applicant's mounting system primarily as against the teachings of prior art via recitation of a plurality of apertures; and a retainer configured to extend into the bracket through the plurality of apertures and prevent, at least in part, the plurality of projections/fasteners, retained by the bracket in the plurality of slots, from being withdrawn from the plurality of slots by preventing the plurality of projections from moving between being retained in the narrow portions of the plurality of slots to the wide portions of the plurality of slots.




Marshall, Jr. et al. (US 6347489) and/or (Smith et al. (US 2005/0075105) which was considered as one of the prior arts closest to the claimed subject matter. Marshall et al. and/or Smith et al., however, does not disclose features as mentioned above in the claims. Further, there is no teaching in the prior art of record which would provide a skilled person with an incentive to modify the bracket device known in Marshall or Smith et al.  to arrive the mounting system as claimed. Hence the subject matter of claims 1 and 15 are believed to be patentable.
Claims 2-3, 5-6, 9-14 and 16-20 are all dependent from claims 1 and 15 also allowable for the same reason as their respective base claims and further due to the additional features that they recite. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632